Citation Nr: 1117296	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  05-25 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the cervical spine (claimed as upper back condition), including as secondary to service-connected right foot gunshot wound.

2.  Entitlement to an increased initial rating for a right foot gunshot wound, currently rated 20 percent disabling.

3.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.

The cervical spine issue came to the Board of Veterans' Appeals (Board) from a June 2004 rating decision and the right foot issue came to the Board from June 2004 and December 2004 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a Board hearing, however, he withdrew that request in October 2008.

This appeal has previously been before the Board and was remanded in December 2009.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the December 2009 remand, the RO/AMC was instructed to consider whether the right foot matter should be forwarded to the Director of the Compensation and Pension Service for extra-schedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1).  In January 2011, the AMC forwarded the right foot matter to the Director of the Compensation and Pension Service for extra-schedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1).  A March 2011 memo from the Director of the Compensation and Pension Service reflects that the Director noted that the Veteran began receiving Social Security Disability benefits in July 2004.  The Director asked that a request be submitted to Social Security Administration (SSA) for the Veteran's records, and that, upon receipt of those records, the claims file be returned to Compensation and Pension Service.  There is no indication in the claims file that a request for the Veteran's records was submitted to SSA.  Thus, the Board notes that this case was prematurely returned to the Board.  

Moreover, as noted above, the Veteran withdrew a request for a Board hearing in October 2008.  Following the Board's December 2009 remand, a November 2009 statement by the Veteran's representative was added to the claims file which reflects that the Veteran would like to have a Travel Board Hearing at the local Regional Office.  Under the circumstances, the RO/AMC should clarify whether the Veteran would like to have a Board hearing.  

The issue of a TDIU was raised by the evidence of record.  In January 2010, the Veteran stated that he is unable to work due to the service-connected right foot gunshot wound.  Because of this evidence suggesting unemployability, further development is warranted to ascertain whether the Veteran's right foot gunshot wound renders him unemployable.  This evidence of record that suggests the Veteran cannot work due to his service-connected disability constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim). 

The United States Court of Appeals for Veterans Claims has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on the ability to work.  Friscia at 297, citing 
38 U.S.C.A. § 5107(a) (West 2002); See also 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010); Beaty, 6 Vet. App. at 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In light of the above, the Board finds that a current VA examination is necessary to ascertain whether the Veteran is unemployable due to occupational impairment of service-connected right foot gunshot wound.

Accordingly, the case is REMANDED for the following actions:

1.  Secure from SSA copies of their determination on the Veteran's claim for SSA disability benefits, as well as copies of the medical records considered in conjunction with that determination.  Upon receipt of those records, return the claims file to the Director of the Compensation and Pension Service.  

2.  Contact the Veteran to clarify whether he would like to have a Board hearing.  

3.  Ensure VCAA compliance with the duty to notify on the claim for TDIU by sending the Veteran a VCAA letter on the issue of entitlement to a total rating based on unemployability due to service-connected disability.

4.  Schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected right foot gunshot wound on employability.  The claims folder should be made available to the examiner.  The examiner should offer an opinion as to whether the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected right foot gunshot wound.  The examination report should include a complete rationale for all opinions and conclusions reached.

5.  After the development has been completed, adjudicate the claims for service connection for degenerative joint disease of the cervical spine (claimed as upper back condition), including as secondary to service-connected right foot gunshot wound, and an increased initial rating for a right foot gunshot wound.  Then, adjudicate the claim for a TDIU.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


